I am of opinion this case ought to be reversed for failure of the court to charge in reference to the age and discretion of the appellant, he being under thirteen years of age. The trial court is not justified in taking from the jury the facts on this important issue and deciding the question without referring it to the jury. Issues of fact are for the jury to decide and not the court, the jury being exclusive judges of the facts proved, crediblity of witnesses, and weight to be given the evidence.
 *Page 1